Case 2:16-cv-00472-JMS-DLP Document 262 Filed 03/26/19 Page 1 of 2 PageID #: 3002



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

  PHILLIP LITTLER,                                     )
                                                       )
                                 Plaintiff,            )
                                                       )
                            v.                         )        No. 2:16-cv-00472-JMS-DLP
                                                       )
  CHRISTOPER MARTINEZ, et al.                          )
                                                       )
                                 Defendants.           )

        Entry Directing Filing of Excerpts of Richard Yarber’s Deposition Transcripts

         Due to concerns over the veracity of Defendant Richard Yarber’s declaration, see Filing

  No. 88-5, the plaintiff is ordered to file the excerpts from Richard Yarber’s deposition transcripts

  that are relevant to the accuracy of his declaration and/or relate to his knowledge of the cell

  extraction (including the use of chemical spray and the pepperball gun). The plaintiff shall do so

  as soon as practicable, but no later than April 8, 2019. If Richard Yarber has not yet been deposed,

  the plaintiff shall inform the Court if and when his deposition will occur.

         IT IS SO ORDERED.




          Date: 3/26/2019



  Distribution:

  PHILLIP LITTLER
  121098
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  Jeb Adam Crandall
  BLEEKE DILLON CRANDALL ATTORNEYS
  jeb@bleekedilloncrandall.com
Case 2:16-cv-00472-JMS-DLP Document 262 Filed 03/26/19 Page 2 of 2 PageID #: 3003



  Carol A. Dillon
  BLEEKE DILLON CRANDALL, P.C.
  carol@bleekedilloncrandall.com

  Jill Esenwein
  INDIANA ATTORNEY GENERAL
  jill.esenwein@atg.in.gov

  Christopher Andrew Farrington
  BLEEKE DILLON CRANDALL ATTORNEYS
  drew@bleekedilloncrandall.com

  Amanda Elizabeth Fiorini
  INDIANA ATTORNEY GENERAL
  Amanda.Fiorini@atg.in.gov

  Jonathan Paul Nagy
  INDIANA ATTORNEY GENERAL
  jonathan.nagy@atg.in.gov

  Gavin Minor Rose
  ACLU OF INDIANA
  grose@aclu-in.org
